         Case 1:21-cv-04607-MKV Document 10 Filed 07/14/21 Page 1 of 2

                                                                      USDC SDNY
                                                                      DOCUMENT
UNITED STATES DISTRICT COURT                                          ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                         DOC #:
                                                                      DATE FILED: 
 CG3 MEDIA, LLC, and COREY GRIFFIN,

                            Plaintiffs,                             1:21-cv-4607-MKV
                       -against-                                 NOTICE OF INITIAL
 BELLEAU TECHNOLOGIES, LLC,                                    PRETRIAL CONFERENCE

                            Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       The Court directs counsel for all parties to appear at an Initial Pretrial Conference on

August 24, 2021, at 3:30 PM. The conference will be held telephonically. To join the conference,

dial 888-278-0296 and enter access code 5195844.

       In advance of the Initial Pretrial Conference, and within 14 days of this Order, counsel

must meet face-to-face for at least one hour to discuss the possibility of settlement.

       Counsel are further directed to submit a Proposed Patent Case Management Plan and

Scheduling Order and joint letter, as required by this Court’s Individual Rules of Practice. The

documents should be filed on ECF and sent to this Court via email (in both PDF and Microsoft

Word formats) one week prior to the conference date. The status letter may not exceed 6 pages

and must include the following:

       1. A brief statement of the nature of the case, the principal claims and defenses, and the

           major legal and factual issues that are most important to resolving the case;

       2. A brief statement by the plaintiff, or by the defendant in removed cases, as to the basis

           of subject matter jurisdiction and venue, and a brief statement by each other party as to

           the presence or absence of subject matter jurisdiction and venue. Statements shall

           include citations to relevant statutes.      In cases invoking the Court’s diversity
         Case 1:21-cv-04607-MKV Document 10 Filed 07/14/21 Page 2 of 2




           jurisdiction, the parties should state both the place of incorporation and the principal

           place of business of any party that is a corporation, and the citizenship of all members,

           shareholders, partners, and/or trustees of any party that is a partnership, limited

           partnership, limited liability company, or trust;

       3. A statement of procedural posture, including

               a. A brief description of any (i) motions that have been made and decided,

                   (ii) motions that any party seeks or intends to file, including the principal legal

                   and other grounds in support of and opposition to the motion, (iii) pending

                   motions and (iv) other applications that are expected to be made at the

                   conference;

               b. A brief description of any discovery that has already taken place, and a brief

                   description of any discovery that the parties intend to take in the future; and

               c. A statement describing the status of any settlement discussions and whether the

                   parties would like a settlement conference; and

       4. Any other information the parties believe may assist the Court in resolving the action.

       Any request for an extension or adjournment shall be made by letter filed on ECF and must

be received at least 72 hours before the deadline or conference.



SO ORDERED.
                                                      __________________________________
                                                      ___
                                                        _______
                                                              ___
                                                                _________
                                                                       ________
                                                                             ____
                                                                                ____
                                                                                  _____________
                                                                                  __
Date: July 14, 2021                                   MARY  YK  AY VYS
                                                              KAY     YS
                                                                      YSKOCI
                                                                      YS
                                                                     VYSKOCIL CIIL
      New York, NY                                           States Di
                                                      United States   ist
                                                                       strict Judge
                                                                     District




                                                  2
